Title: To George Washington from Robert Hoops, 20 May 1789
From: Hoops, Robert
To: Washington, George

 

Sussex County [N.J.] Belvedere 20th May 1789.

The humble Memorial of Robert Hoops on the part of his Brother Adam Hoops respectfully sheweth, that very early at the Commencement of the late Revolution his said brother enter’d as a volunteer in the Army of the United States and was soon after appointed an officer in it, in which Capacity he served untill the glorious Cause for which we took up Arms was happily obtained—Shortly after the close of the War he travelled with Thomas Hutchins Geographer of the United States through the greatest part of the Western Country, by whose directions and instructions he received a pretty extensive knowledge of the Geography of that Country as well as of the principles of Surveying in general, and was appointed Surveyor of the State of Pennsylvania by Congress in the year 1784.
The said Adam Hoops being now absent in the Western Territory, and consequently deprived of the opportunity of making any application in person, Your Memorialist, having been inform’d of the Death of Mr Hutchins, has taken the liberty to address you, in behalf of his Brother, praying that he may be appointed to Succeed that Gentleman as Geographer of the United States. And your Memorialist, as in Duty bound will ever pray

Robt Hoops

